Citation Nr: 0920862	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-36 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1. Entitlement to disability compensation under 38 U.S.C. 
§ 1151 for additional disability due to VA medical treatment 
for nonservice-connected cardiovascular disease.  

2. Entitlement to service connection for a disability of 
each hip to include arthritis, including as secondary to the 
service-connected left knee disability.  

3. Entitlement to service connection for a right knee 
disability to include arthritis, including as secondary to 
the service-connected left knee disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1961 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2003 and in January 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2008, in writing, the Veteran withdrew from the appeal 
the claim for increase for a left knee disability. 

In August 2008, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claims of service connection for disabilities of the hips 
and right knee are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

VA exercised the degree of care that would be expected of a 
reasonable health care provider in prescribing lovastatin and 
niacin for medical treatment of the Veteran's nonservice-
connected cardiovascular disease, and the prescribed 
medications did not cause additional disability, namely, 
myopathy. 




CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C. § 
1151 for additional disability due to VA medical treatment 
for nonservice-connected cardiovascular disease have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.361 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  


On the claim for disability compensation under 38 U.S.C. 
§ 1151, the RO provided pre- and post- adjudication VCAA 
notice by letters, dated in February 2005 and in July 2007.  
The notice included the type of evidence needed to 
substantiate the claim, namely, evidence of additional 
disability caused by VA medical treatment and that the 
additional disability caused by VA medical treatment was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA; or, the additional disability was an event not 
reasonable foreseeable. 

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO afforded the Veteran a VA 
examination and a VA medical opinion was obtained.  The RO 
obtained VA records and records of the Social Security 
Administration. 

In addition, in February 2009, in accordance with 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901, the Board obtained medical 
expert opinions from the Veterans Health Administration 
(VHA).  After the Veteran and his representative were 
provided copies of the VHA opinions, additional argument was 
submitted. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

VA records show that in December 1994 the Veteran was 
hospitalized for recurrent chest pain.  History included a 
diagnosis of coronary artery disease in August 1994, which 
was treated with a beta-blocker, which the Veteran could not 
tolerate, he was then tried on Procardia, which was changed 
to Diltiazem, Isordil, and Quinapril.  On admission, the 
level of creatine phosphokinase (CPK) was high at 2,617, but 
the CPK MB fractionation was negative.  A myocardial 
infarction was ruled out.  Later in December 1994, he had an 
angioplasty and the placement of three stents.  In May 1995, 
he had aortocoronary bypass surgery on five vessels. 



VA records show that in June 1996 and in March 1997 the 
Veteran's medications included lovastatin (a cholesterol-
lowering statin drug) at 20 mg. at evening.  In May 1997, 
niacin (a vitamin also used to lower cholesterol and 
triglycerides) was started at 500 mg., two times a day, which 
was later increased to three times a day.  In August 1997, 
lovastatin and niacin were prescribed.  In January 1998, the 
Veteran had stopped taking lovastatin, but lovastatin and 
niacin were prescribed.  In March 1998, the Veteran could not 
tolerate lovastatin.  In May and September 1998, the Veteran 
was taking niacin.  In September 1998, the Veteran was off 
lovastatin.  In December 1998 and in January 1999, after a 
muscle biopsy, the results were interpreted as either 
polymyositis or myopathy.  In May 1999, an EMG was consistent 
with myopathy.  In September 1999, the impression was 
inflammatory myopathy probably associated with lovastatin and 
niacin.  In December 1999, history included questionable 
myositis secondary to HMG-CoA reductase inhibitor.  In 
January 2000, the Veteran was off lovastatin/niacin.  In 
April 2001, history included steroid-responsive possible 
myositis that may or may not be related to past HMG-CoA 
reductase inhibitor therapy and niacin therapy. 

VA records show that in December 2003 it was noted that the 
Veteran had severe myopathy due to statins which persisted to 
the present, although it had improved.  A second VA physician 
noted that the Veteran had severe myopathy perhaps related to 
past statin use.  In June 2004, the same physician noted that 
the Veteran had a steroid-responsive myopathy that may or may 
not be related to past treatment for hypercholesterolemia, 
that is, statin therapy. 

On VA examination in November 2005, the VA examiner expressed 
the opinion that it was at least as likely as not that the 
Veteran's myopathy was the result of lovastatin and niacin 
prescribed by VA, but it was unlikely that it was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA.  The examiner 
also stated that myopathy was not reasonably foreseeable as 
the incidence of such a complication was 0.5%.  



The examiner did not know of data that niacin should not have 
been given after the response to lovastatin, and therefore 
the myopathy was an event not reasonable foreseeable, 
although it was a known possible complication of statin 
drugs, and also niacin was known to cause paresthesia in the 
extremities and could contribute to myositis or myopathy, if 
used in conjunction with statin medication. 

In August 2008, the Veteran testified that he had been 
treated by VA for cardiovascular disease since 1994, and in 
1998 VA changed his medication and placed him on a statin, 
lovastatin, to which he had a muscle reaction and his muscles 
started getting weaker and stayed sore all the time.  He 
stated that although he complained to his VA physician, he 
was maintained on the drug for about a year until he looked 
up information and found that this was a common adverse 
reaction and, so, he then refused to take it any more and 
after he was off the drug for about a month he began getting 
better and he slowly recovered.  He also stated that a VA 
physician then placed him on niacin, but he found that the 
"FDA" advised that niacin should not be taken by any one 
those who had had an adverse reaction to statins, and he was 
taken off niacin too. 

The Veteran testified that he had been diagnosed with 
myopathy in December 1998 and that a VA physician, a VA 
rheumatologist and geriatrist, informed him that he had 1/3 
muscle loss, which had also affected his heart.  He stated 
that before taking the statins he had been in good health 
and he was able to walk 10 miles a day, but afterwards his 
heart functioned at 50 to 60 percent of normal and his 
health declined in 1998 and 1999 and within one year his 
weight dropped from 240 to 160 pounds.  

The Veteran testified that he had filed for Social Security 
Administration disability due to his continued weakness, but 
was now contesting the effective date of the award of the 
benefit.  He stated that he could walk only a short city 
block.  The Veteran stated that he had begun taking the 
statins in late 1997 or early 1998, and by December 1998 he 
was in serious trouble, and he began taking niacin in June 
1998 and had taken it for about 6 months. 

In view of the medical questions presented in the claim, the 
Board determined that medical opinions from experts were 
needed to decide the claim and requested VA expert opinions 
to determine whether the Veteran suffered additional 
disability, resulting from VA medical treatment, that is, the 
prescription of a statin and, subsequently, niacin, for 
nonservice-connected cardiovascular disease, and whether 
myopathy was a reasonably unforeseeable risk of medical 
treatment by VA.  

In February 2009, a VA rheumatologist responded to the 
question: 

"Does the factual evidence of record support a diagnosis of 
myopathy, resulting from prescription by VA of lovastatin and 
niacin?" 

The VA rheumatologist noted that: 

The Veteran had developed coronary artery disease 
in 1994, and subsequently required angioplasty 
and a 5 vessel aorta coronary bypass surgery.  

He was prescribed lovastatin by 1996, which was 
continued until approximately January of 1998. 

Niacin was prescribed during 1998, but 
discontinued by the patient as well. 

Evaluation for possible polymyositis was begun in 
December 1998, and a subsequent work-up included 
muscle enzymes (CPK), EMG and muscle biopsy.  A 
diagnosis of polymyositis was made and the 
Veteran was treated with high dose prednisone.  
His muscle strength improved and muscle enzymes 
normalized. 

An additional relevant problem was restrictive 
lung disease based on pulmonary function testing 
performed in April 1997 and in April 1999.  By 
September 2003, the Veteran's CPK was 
consistently normal, and he was no longer taking 
prednisone by December 2003. 

The VA rheumatologist then expressed the opinion that the 
Veteran's muscle disease was not a consequence of lovastatin 
or niacin, but rather a case of idiopathic polymyositis.  The 
VA rheumatologist based the opinion on the following 
evidence.

The Veteran was hospitalized in December 1994 for 
chest pain. He was found to have an elevated CPK 
of 2617 which was of skeletal muscle, not 
cardiac, in origin.  Lovastatin was not started 
until about 1 year later. Thus, there was 
evidence of muscle injury prior to the start of a 
statin drug.

An elevated CPK and muscle weakness were still 
present nearly one year after lovastatin was 
discontinued.  When myopathy does occur from 
lovastatin, symptoms and lab abnormalities return 
to normal within days to weeks.  The long 
duration of symptoms after lovastatin was stopped 
argued strongly against it as a cause. Niacin was 
not likely to be responsible for any myopathy and 
had also been discontinued several months prior 
to the diagnosis. 

The muscle biopsy, although nonspecific, did not 
show inclusion bodies or ragged red fibers that 
were seen in drug-induced myopathies.  The focus 
of chronic inflammation was more consistent with 
polymyositis.  Similarly, the EMG interpretation 
revealed acute denervation which would be more 
consistent with necrosis of muscle and therefore 
polymyositis rather than a drug-induced process.

The Veteran responded well to prednisone as 
expected in polymyositis, not a drug-induced 
myopathy. 

Finally, the Veteran had evidence of a 
restrictive lung disease on pulmonary function 
testing, a known complication of polymyositis and 
provided indirect support for the diagnosis. 

In summary it is my opinion that the Veteran' 
muscle disease was not a result of his drug 
therapy since: 

1) CPK from muscle origin was present before 
starting the drugs; 2) the symptoms and elevated 
CPK persisted long after the drugs were 
discontinued; 3) the findings from the muscle 
biopsy and EMG; 4) the response to prednisone; 
and 5) the co-existence of restrictive lung 
disease. 

In February 2009, a VA cardiologist responded to the 
question: 

"If the diagnosis of myopathy is due to the prescription of 
lovastatin and niacin, then was the myopathy not reasonably 
foreseeable as an ordinary risk of the treatment?" 

The VA cardiologist noted that: 

In 1994, when the Veteran was 51 years old he 
underwent an exercise thallium imaging study for 
work up of exertional angina type symptoms that 
revealed a reversible defect in the inferior wall 
(artery).  At this time he had a history of 
hypertension, cigarette abuse (more than 1 pack 
per day), lipid disorder with low HDL, cholesterol 
with elevated triglycerides and a strong family 
history of heart disease (his father died of an MI 
at age 58).  He underwent a left heart 
catheterization in 8/94 which revealed preserved 
left ventricular function with elevated aortic and 
left ventricular pressures, 80% proximal RCA 
lesion, 50% mid circumflex and 60 - 70% LAD-first 
diagonal lesion.  He was initially treated 
medically with an attempted trial of beta 
blockers, which the Veteran could not tolerate, 
which was then changed to Procardia, which he 
stopped, then ultimately to diltiazem, isordil, 
quinapril, and aspirin.



He then presented emergently in 12/94 with 
recurrent chest pain and was ruled out for a 
myocardial infarction.  His initial CPK was 
elevated at 2617, leading to an ICU admission, but 
the MB fractionation from cardiac muscle was 
negative, indicating skeletal muscle release 
consistent with inflammation.  He then underwent 
an elective PCI (percutaneous coronary 
intervention) of the RCA (right coronary artery) 
on 12/29/94 complicated by a dissection that 
resolved with placement of 3 stents. He then 
underwent aortocoronary bypass surgery times five 
vessels in May of 1995.

Lovastatin at 20mg per evening was prescribed in 
1996, continued until January of 1998 when it 
appears to have been discontinued by the Veteran 
due to intolerance. Niacin was also prescribed at 
500mg twice daily in 1997, increased to three 
times daily, but also discontinued some time in 
1999. 

Based on this Veteran's clinical diagnosis of 
significant atherosclerotic heart disease at the 
age of 51 with 3 vessel disease and preserved left 
ventricular dysfunction, a history of prior 
angioplasty and stenting, followed 5to 6 months 
later by 5 vessel aortocoronary bypass grafting, 
the clinical practice guidelines by the American 
Heart Association and the American College of 
Cardiology both recommend the use of statin 
therapy for both treatments of hyperlipidemia 
(elevated cholesterol and/or triglycerides) as 
well as to prevent atherosclerotic plaque 
progression/rupture and lead to plaque 
stabilization.  This was and is considered the 
standard of care for patients with known 
atherosclerotic heart disease or at high risk for 
heart disease. The use of Lovastatin at 20 mg is 
considered the lowest starting dose of this 
medication and is also the appropriate dose if 
used in conjunction with niacin. The dose of 
short-acting niacin typically is started at 500 mg 
at bedtime, and then over several weeks is 
increased by another 500 mg daily until maximum 
dose of 2000 mg daily. 

The risk of rhabdomyolysis or myositis with either 
of these medications is very low, less than 0.5 - 
1%, although may be increased with the use of the 
combination of a statin and niacin. However, the 
benefit of statin use as well as 
lipid/triglyceride reduction and elevation of HDL 
(patient had a very low HDL by history) in this 
patient with significant atherosclerotic heart 
disease far outweighed the risk of myositis. Also, 
symptomatic myositis is easily identified 
clinically when it occurs with statin/niacin 
therapy and will resolve with discontinuation of 
the medications. Any physician following good 
clinical practice guidelines would have been 
expected to attempt treatment with statin therapy 
plus or minus the addition of niacin therapy (to 
raise his low HDL cholesterol level) in a young 
individual with significant multivessel CAD who 
had already undergone interventions with 
angioplasty and bypass surgery.  I would have 
considered the physician at fault if he had not 
attempted therapy with statins in the patient. 
Also, despite discontinuation of the statin and 
niacin therapy, the elevated CPK and muscle 
weakness persisted in the patient for more than a 
year, which also argued against these medications 
leading to an acute myositis picture related to 
the medication, as it resolved within days or 
weeks of stopping the medications. 

In conclusion, initiation of low dose statin 
therapy, followed by a trial of niacin, was 
appropriate in the patient with significant 
atherosclerotic heart disease by age 51 with 
associated lipid abnormalities including 
hypertrygliceridemia and low HDL. This was 
following the established clinical guidelines at 
that time by both the American Heart Association 
and the American College of Cardiology.  Not 
attempting a trial of these medications could have 
been considered negligent in the treatment of 
atherosclerotic heart disease to help lower the 
risk of progression of the disease and future 
cardiac events.  Risk of myositis with these 
medications was very low and once identified was 
readily reversible with discontinuation of the 
medications. 

It also appears that the development of myositis 
was not related to the use of the medications 
since there was evidence of skeletal muscle CPK 
elevation long before the initiation of the 
medications and no change in symptomatology after 
discontinuance of the medications. 

Governing Law and Regulations

The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2004.  
For a claim filed on or after October 1, 1997, when a veteran 
suffers additional disability as the result of medical 
treatment by VA, disability compensation shall be awarded in 
the same manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the medical treatment; or the 
additional disability was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151. 

Under 38 C.F.R. § 3.361, a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the medical treatment resulted in additional disability.  
Merely showing that a veteran received treatment and that the 
veteran has an additional disability does not establish 
cause.  The proximate cause of disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.

Under 38 C.F.R. § 3.361, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment proximately caused a veteran's additional 
disability, it must be shown that the treatment, caused the 
additional disability and VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.

Under 38 C.F.R. § 3.361, whether the proximate cause of an  
additional disability is an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.

Analysis

In August 2008, the Veteran testified that he had been 
treated by VA for cardiovascular disease since 1994 and in 
1998 VA changed his medication and placed him on a statin 
drug, lovastatin, and then on niacin, resulting in myopathy 
with muscle loss and weakness, which has severely impaired 
his health. 

The first threshold question that must be addressed in a 
claim under 38 U.S.C.A. § 1151 is whether the Veteran has 
additional disability, resulting from VA medical treatment. 

The record includes competent medical evidence for and 
against the claim that the Veteran has additional disability, 
myopathy, resulting from VA medical treatment, consisting of 
medication, lovastatin and niacin, for nonservice-conneceted 
cardiovascular disease. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The favorable evidence consists of notations in VA clinical 
records, dated in September 1999 and in December 2003, of 
myopathy probably associated with lovastatin and niacin and 
severe myopathy due to statins, respectively.  Although the 
notations were entered by health-care professionals and are 
expressed affirmatively, the notations are nevertheless bare 
conclusions without medical analysis and are insufficient to 
allow the Board to make an informed decision as to what 
weight to assign against contrary evidence on the question of 
additional disability, which is also of record and which will 
be discussed below. See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign the opinion.).  For this reason, 
the Board rejects the notations as competent medical evidence 
to support the claim of additional disability due to statin 
therapy and niacin. 

Also a VA physician, who had treated the Veteran, stated that 
the Veteran had severe myopathy "perhaps" related to past 
statin use and that the Veteran had a steroid-responsive 
myopathy that "may or may not" be related to past treatment 
for hypercholesterolemia, that is, statin therapy.  As the 
statements are expressed in terms as "perhaps," the 
equivalent of "maybe" and as "may or may not," the 
statements are too speculative to establish a medical nexus, 
that is, statin therapy caused additional disability, 
myopathy.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  For this reason, the Board rejects the evidence as 
competent medical evidence to support the claim.

Lastly, on VA examination in November 2005, the VA examiner 
expressed the opinion that it was at least as likely as not 
that the Veteran's steroid responsive myopathy was the result 
of lovastatin and niacin prescribed by VA.  



The VA examiner relied in part on elevated levels of CPK, 
dating to 1998, when myopathy was diagnosed.  Unlike the 
conclusionary notations and the statement of the VA 
physician, the VA examiner did express an opinion and did 
provide a rationale in reaching the conclusion submitted in 
the opinion.  For this reason, the opinion has some probative 
value, which can be weighed against contrary evidence on the 
question of additional disability.  

The evidence against the claim is the opinion of a VA 
rheumatologist, who expressed the opinion that the Veteran's 
muscle disease was not a consequence of lovastatin or niacin, 
but rather a case of idiopathic polymyositis.  

The VA rheumatologist based the opinion on the following 
evidence.

The Veteran was hospitalized in December 1994 for 
chest pain. He was found to have an elevated CPK 
of 2617 which was of skeletal muscle, not 
cardiac, in origin.  Lovastatin was not started 
until about 1 year later. Thus, there was 
evidence of muscle injury prior to the start of 
these drugs.

Elevated CPK and muscle weakness were still 
present nearly one year after lovastatin was 
discontinued, and the long duration of symptoms 
after lovastatin was stopped argued strongly 
against it as a cause.  Niacin was not likely to 
be responsible for any myopathy and had also been 
discontinued several months prior to the 
diagnosis. 

The muscle biopsy, although nonspecific, did not 
show inclusion bodies or ragged red fibers that 
were seen in drug-induced myopathies, and the 
chronic inflammation was more consistent with 
polymyositis.  

Similarly, the EMG interpretation revealed acute 
denervation which was more consistent with 
necrosis of muscle and therefore polymyositis 
rather than a drug-induced process.

The Veteran had responded well to prednisone as 
expected in polymyositis, not a drug-induced 
myopathy. 

Finally, the Veteran had evidence of a 
restrictive lung disease on pulmonary function 
testing, a known complication of polymyositis and 
provided indirect support for the diagnosis. 

In summary, the Veteran' muscle disease was not a result of 
his drug therapy since: 1) the elevated CPK of muscle origin 
was present before starting the drugs; 2) the symptoms and 
elevated CPK persisted long after the drugs were 
discontinued; 3) the muscle biopsy did not reveal findings 
seen in drug-induced myopathies and the EMG revealed acute 
denervation, which was more consistent with necrosis of 
muscle, rather than a drug-induced process; 4) the Veteran 
responded well to prednisone as expected in polymyositis, not 
a drug-induced myopathy; and 5) the co-existence of 
restrictive lung disease, a known complication of 
polymyositis.

The Board assigns greater weight to the opinion of the VA 
rheumatologist than the opinion of VA examiner because of the 
application of the medical analysis to the significant facts 
of the case.  Specifically, the VA rheumatologist considered 
as a significant fact the elevated CPK of 2617 on 
hospitalization in December 1994 for chest pain, which was of 
skeletal muscle, not cardiac, in origin, as a myocardial 
infarction was rule out, indicative of a muscle abnormality 
long before statin therapy was introduced in 1996.  The VA 
examiner did not refer to the elevated CPK in 1994, which is 
a significant fact in the case, which was in the record, 
instead cited to elevated CPK, beginning in 1998 at the time 
of the diagnosis of myopathy.  

Also the VA rheumatologist explained that although myopathy 
does occur from lovastatin, the symptoms and lab 
abnormalities return to normal within days to weeks and that 
the long duration of symptoms after lovastatin was stopped 
argued strongly against it as a cause.  The VA examiner did 
not address the effects of statin therapy in the context of 
the short term effects. 

Also the VA rheumatologist considered the findings of EMG 
testing, explaining the findings were more consistent with 
necrosis of muscle, rather than a drug-induced process.  The 
VA examiner did not address the EMG testing or the co-
existence of restrictive lung disease, a known complication 
of polymyositis, which was considered by the VA 
rheumatologist.  

In light of the foregoing, the Board puts greater weight on 
the opinion of the VA rheumatologist opinion than the VA 
examiner's opinion because the rheumatologist applied medical 
analysis to the significant facts of the case, including 
elevated CPK in 1994 before the introduction of statin 
therapy; diagnostic testing, EMG, consistent with muscle 
necrosis, rather than a drug-induced process; and the 
clinical course, the continuance of symptoms after the statin 
therapy and niacin were stopped and the responsiveness to 
steroids, which are not seen in a drug-induced myopathy. 

As for the Veteran's statements and testimony attributing 
myopathy to VA medical treatment, where as here the 
determination involves a question of medical causation, where 
a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159  

Although the Veteran is competent to describe symptoms of 
muscle wasting and weakness, as a layperson he is not shown 
to be qualified to offer an opinion on the question of 
medical causation.  For this reason, the Board rejects his 
statements and testimony as competent evidence to 
substantiate the claim that he suffered additional 
disability, myopathy, resulting from VA medical treatment for 
nonservice-connected cardiovascular disease. 



For these reasons, the preponderance of the evidence is 
against the establishment of the threshold requirement for 
substantiating a claim under 38 U.S.C.A. § 1151, that is, an 
additional disability due to VA medical treatment.  As the 
preponderance of the evidence is against the claim of the 
threshold requirement of an additional disability due to VA 
medical care, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

On the question of fault on the part of VA, the VA examiner 
expressed the opinion that it was unlikely that myopathy was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault on the part of VA.  And 
the VA cardiologist expressed the opinion the initiation of 
low dose statin therapy, followed by a trial of niacin, was 
appropriate for the Veteran with significant atherosclerotic 
heart disease by age 51 with associated lipid abnormalities 
including hypertrygliceridemia and low HDL, which was in 
keeping with the established clinical guidelines at that time 
by both the American Heart Association and the American 
College of Cardiology.  

This evidence is uncontroverted and is persuasive evidence 
against the claim of fault on the part of VA in providing 
medical treatment for nonservice-connected cardiovascular 
disease.

As for the VA examiner's opinion that myopathy was not 
reasonably foreseeable, as the Board finds that myopathy was 
not an additional disability, resulting from VA medical 
treatment, there is no factual foundation for a finding that 
myopathy was not reasonable foreseeable. 

As the Board may consider only competent, independent medical 
evidence to support its conclusions on questions of medical 
causation, involving fault on the part of VA or an event not 
reasonably foreseeable, where a lay assertion of medical 
causation is not competent evidence, and as the preponderance 
of the evidence is against the claim in the context of fault 
on the part of VA or additional disability as an event not 
reasonably foreseeable, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Disability compensation under 38 U.S.C. § 1151 for additional 
disability due to VA medical treatment for nonservice-
connected cardiovascular disease is denied. 


REMAND

VA X-rays in November 2002 revealed degenerative arthritis in 
each hip. 

In August 2008, the Veteran testified that his right knee 
disability was due to his service-connected left knee 
disability as he had a limp and an altered gait.  He stated 
that orthopedists told him that there was a link between his 
altered gait due to left knee disability and the development 
of disability in the other joints of the lower extremities.  

As the evidence of record is insufficient to decide the 
claims of service connection to include secondary service 
connection, additional evidentiary development is needed 
under the duty to assist, 38 C.F.R. § 3.159.

Accordingly, the claims are REMANDED for the following 
action:

1. Afford the Veteran a VA examination to 
determine whether the Veteran has any 
disability, including arthritis, of each 
hip or right knee. 

If the Veteran has any disability, 
including arthritis, of each hip or right 
knee, the examiner is asked whether it is 
at least as likely as not that any 
current disability of the hips or right 
knee is caused by or aggravated by the 
service-connected left knee. 

The claims folder should be made 
available to the examiner for review.

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance, if any, of the Veteran's 
nonservice-connected disabilities, 
including myopathy and lumbar disc 
disease. 

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms.

2. After the requested development 
is completed, adjudicate the claims.  
If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental 
statement of the case and return the 
case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


